                                                                                          Case 4:21-cv-00260-JCH Document 1 Filed 07/02/21 Page 1 of 5



                                                                                   1    Christopher J. Meister, SBN 024974
                                                                                        Aaron S. Nava, SBN 036428
                                                                                   2
                                                                                        OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                   3    STEWART, P.C.
                                                                                        2415 East Camelback Road, Suite 800
                                                                                   4    Phoenix, AZ 85016
                                                                                   5    Telephone: 602.778.3700
                                                                                        Facsimile: 602.778.3750
                                                                                   6    christopher.meister@ogletree.com
                                                                                        aaron.nava@ogletree.com
                                                                                   7
                                                                                        Attorneys for Defendant Johnson Controls, Inc.
                                                                                   8
                                                                                   9                               UNITED STATES DISTRICT COURT
                                                                                   10                                  DISTRICT OF ARIZONA
                                                                                   11   Roger Paz, a single individual,                  No.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12                 Plaintiff,                         NOTICE OF REMOVAL OF CIVIL
                                                                                   13                                                    ACTION PURSUANT TO 28 U.S.C.
                                                                                                v.                                       §§ 1332, 1441, AND 1446
                                                                                   14
                                                                                        Johnson Controls, Inc., an Arizona limited
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                   15
                                                   Telephone: 602-778-3700




                                                                                        liability company,
                                                       Phoenix, AZ 85016




                                                                                   16                 Defendant.
                                                                                   17
                                                                                   18           To the Clerk of the above-entitled Court:
                                                                                   19           PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332 and 28 U.S.C.
                                                                                   20   § 1441(b), Defendant Johnson Controls, Inc. (“Defendant” or “JCI”) hereby removes this
                                                                                   21   civil action from the Superior Court of the State of Arizona, County of Pima, to the United
                                                                                   22   States District Court for the District of Arizona. In support of removal, JCI states as
                                                                                   23   follows:
                                                                                   24           1.    On May 20, 2021, Plaintiff filed his Complaint in the Superior Court of the
                                                                                   25   State of Arizona, County of Pima. The Complaint was served on Defendant JCI on June 4,
                                                                                   26   2021.
                                                                                   27           2.    In the Complaint, Plaintiff named “Johnson Controls, Inc., an Arizona
                                                                                   28   limited liability company” as the Defendant. See Complaint Caption.
                                                                                          Case 4:21-cv-00260-JCH Document 1 Filed 07/02/21 Page 2 of 5



                                                                                   1           3.     Aside from the Complaint and Summons, there have not been any other
                                                                                   2    forms of process, pleadings, or orders served in this matter. Attached as Exhibit A are
                                                                                   3    copies of the Superior Court docket and Complaint (including service documents). There
                                                                                   4    are no pending motions. Attached as Exhibit B is a Declaration from Patricia Donahoe in
                                                                                   5    support of this Notice (“Declaration”).
                                                                                   6           4.     In accordance with 28 U.S.C. § 1446(b), JCI is timely filing this Notice
                                                                                   7    within thirty (30) days of its receipt of service of the Complaint.
                                                                                   8           5.     This Court has diversity jurisdiction over this matter under 28 U.S.C. § 1332.
                                                                                   9           6.     Plaintiff is a resident of the State of Arizona. See Complaint ¶ 2.
                                                                                   10          7.     JCI is a corporation organized under the laws of the State of Wisconsin. See
                                                                                   11   Complaint ¶ 3; Declaration ¶¶ 7-8. JCI’s high-level employees direct, control, and
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   coordinate the company’s activities including financing, marketing, business and
                                                                                   13   operations strategy, and human resources and legal support from Wisconsin. Accordingly,
                                                                                   14   JCI is a citizen of the State of Wisconsin. See Declaration ¶ 8.
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                   15          8.     Johnson Controls, Inc. is not Plaintiff’s employer. Plaintiff’s actual employer
                                                   Telephone: 602-778-3700
                                                       Phoenix, AZ 85016




                                                                                   16   and the proper Defendant is Johnson Controls Fire Protection, LP (“JCFP”). JCFP is a
                                                                                   17   Delaware limited partnership, owned by four partners: (1) Simplex Time Recorder LLC,
                                                                                   18   a Massachusetts limited liability company; (2) Tyco Fire Protection LLC, a Delaware
                                                                                   19   limited liability company; (3) Master Protection, LP, a Delaware limited partnership; and

                                                                                   20   (4) STR Grinnell GP Holding, LLC, a Nevada limited liability company. Three of the

                                                                                   21   partners are holding companies. Master Protection, LP’s high level employees direct,

                                                                                   22   control, and coordinate its financing, marketing, business and operations strategy, and

                                                                                   23   human resources and legal support activities from its principal place of business in Boca

                                                                                   24   Raton, Florida. None of the partners are organized under the laws of Arizona, nor do they

                                                                                   25   have a principal place of business in Arizona. See Declaration ¶ 10.

                                                                                   26          9.     Because Plaintiff is a citizen of the State of Arizona and JCI is a citizen of

                                                                                   27   the State of Wisconsin, complete diversity among the named parties exists. 28 U.S.C.

                                                                                   28   §§ 1332, 1441, and 1446.


                                                                                                                                      2
                                                                                          Case 4:21-cv-00260-JCH Document 1 Filed 07/02/21 Page 3 of 5



                                                                                   1           10.    Complete diversity also exists between Plaintiff and his actual employer
                                                                                   2    JCFP. Plaintiff is a citizen of the State of Arizona and the partners of JCFP are citizens of
                                                                                   3    Massachusetts, Delaware, and Nevada. Complete diversity among the parties exist as no
                                                                                   4    partners share the same state of citizenship as Plaintiff. 28 U.S.C. §§ 1332, 1441, and 1446.
                                                                                   5           11.    Because Plaintiff seeks damages in excess of the $75,000.00 threshold as set
                                                                                   6    forth below in detail, the amount in controversy exceeds that required to establish diversity
                                                                                   7    jurisdiction. 28 U.S.C. §§ 1332, 1441, and 1446.
                                                                                   8           12.    Plaintiff is currently employed by JCFP at an hourly rate of $26.75. See
                                                                                   9    Declaration ¶ 11. In the Complaint, Plaintiff alleges he is owed the difference between his
                                                                                   10   hourly rate and “$31.00 or $32.00” as a “Lead Foreman.” See Complaint ¶¶ 28-29. Plaintiff
                                                                                   11   further alleges he is owed these additional hourly earnings for 1840.50 hours at regular
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   time, 603.50 hours at overtime (time and one-half rate), and 8 hours at double time. See
                                                                                   13   Complaint ¶¶ 22-24.
                                                                                   14          13.    At $26.75 per hour, Plaintiff claims, albeit incorrectly, to be entitled to
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                   15   $73,876.81. At $32.00 per hour, Plaintiff would allegedly be entitled to $88,376.00.
                                                   Telephone: 602-778-3700
                                                       Phoenix, AZ 85016




                                                                                   16          14.    Plaintiff also alleges he is entitled to $8.00 per hour for “saved project hours”
                                                                                   17   in an amount ranging from 1423 hours to “more than 4,000 project hours.” See Complaint
                                                                                   18   ¶¶ 26-27, 30-31. For 1423 project hours, Plaintiff alleges he is entitled to at least
                                                                                   19   $11,384.00 in bonus payments.
                                                                                   20          15.    In sum, Plaintiff alleges he is entitled to at least $14,499.19 in unpaid wages
                                                                                   21   and $11,384.00 in unpaid bonus payments. Plaintiff alleges that these amounts should be
                                                                                   22   trebled. See Complaint ¶ 86. Thus, Plaintiff seeks at least $77,649.57 in unpaid wages.
                                                                                   23          16.    In addition to the $77,649.57 in calculable damages, Plaintiff also seeks
                                                                                   24   attorneys’ fees and other compensatory damages. See Complaint ¶¶ 87, 96-97.
                                                                                   25          17.    As a result, this Court has diversity jurisdiction because the amount in
                                                                                   26   controversy exceeds the $75,000.00 jurisdictional threshold.
                                                                                   27          18.    JCI served a copy of this Notice on Plaintiff. JCI also filed a copy of this
                                                                                   28   Notice with the Clerk of the Superior Court of the State of Arizona, County of Pima, from

                                                                                                                                      3
                                                                                          Case 4:21-cv-00260-JCH Document 1 Filed 07/02/21 Page 4 of 5



                                                                                   1    where this action is being removed, pursuant to Rule 3.6(a), Local Rules of the United
                                                                                   2    States District Court for the District of Arizona. A copy of this Notice filed with the state
                                                                                   3    court clerk is attached hereto as Exhibit C. This Notice is signed pursuant to Fed. R. Civ.
                                                                                   4    P. 11, as required by Local Rule 3.6(a).
                                                                                   5           19.    JCI hereby requests that this case be removed from the Pima County Superior
                                                                                   6    Court to this Court.
                                                                                   7
                                                                                   8           RESPECTFULLY SUBMITTED this 2nd day of July 2021.
                                                                                   9                                               OGLETREE, DEAKINS, NASH,
                                                                                                                                   SMOAK & STEWART, P.C.
                                                                                   10
                                                                                   11                                              By: s/ Christopher J. Meister
                                                                                                                                       Christopher J. Meister, SBN 024974
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12                                                  Aaron S. Nava, SBN 036428
                                                                                   13                                                  2415 East Camelback Road, Suite 800
                                                                                                                                       Phoenix, AZ 85016
                                                                                   14                                                  christopher.meister@ogletree.com
                                                 Esplanade Center III, Suite 800




                                                                                                                                       aaron.nava@ogletree.com
                                                   2415 East Camelback Road




                                                                                   15
                                                   Telephone: 602-778-3700
                                                       Phoenix, AZ 85016




                                                                                                                                         Attorneys for Defendant
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                     4
                                                                                          Case 4:21-cv-00260-JCH Document 1 Filed 07/02/21 Page 5 of 5



                                                                                   1                                  CERTIFICATE OF SERVICE
                                                                                   2           I hereby certify that on the 2nd day of July 2021, I electronically filed the foregoing
                                                                                   3    with the Clerk of the Court using the CM/ECF system.
                                                                                   4           I also hereby certify that I have this day served, via first-class mail, postage prepaid,
                                                                                   5    a true and correct copy of the foregoing to:
                                                                                   6       Phil S. Flemming
                                                                                   7       ROBAINA & KRESIN PLLC
                                                                                           6017 North 15th Street
                                                                                   8       Phoenix, AZ 85014
                                                                                           psf@robainalaw.com
                                                                                   9
                                                                                   10      Attorneys for Plaintiff

                                                                                   11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   By: s/ Diane Kelly

                                                                                   13
                                                                                                                                                                                47694058.1
                                                                                   14
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                   15
                                                   Telephone: 602-778-3700
                                                       Phoenix, AZ 85016




                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                       5
